DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 10, and 17, the closest reference to Larson (Pub No. 20060262815) disclose the Tunable Bragg Grating and a Tunable Laser Diode Using Same. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 10, and 17.
Regarding claims 1 and 17,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a plurality of bridge elements connected to the optical waveguide region and configured to suspend the optical waveguide region over the substrate, wherein a plurality of openings are defined between the plurality of bridge elements; and at least one heater element having a modulated width disposed on the optical waveguide region, wherein the at least one heater element having the modulated width includes at least one section of a greater width and at least one section of a lesser width, and wherein the at least one section of the greater width is in alignment with an opening of the plurality of openings and the at least one section of the lesser width is in alignment with a bridge element of the plurality of bridge elements”.
Regarding claim 10,
None of the cited prior arts discloses the claimed structural combination of independent claim 10, in particular having the limitation of “a plurality of bridge elements connected to the suspended region and configured to suspend the suspended region over the substrate, wherein a plurality of openings are defined between the plurality of bridge elements; and at least one heater element having a modulated width disposed on the suspended region, wherein the at least one heater element having the modulated width includes at least one section of a greater width and at least one section of a lesser width, and wherein the at least one section of the greater width is in alignment with an opening of the plurality of openings and the at least one section of the lesser width is in alignment with a bridge element of the plurality of bridge elements”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828